         Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

BYRON TAYLOR,
         Plaintiff,

V.
                                                       CIVIL ACTION NO.
HD AND ASSOCIATES, LLC,                                2:19-CV-10635-ILRL-JVM
          Defendant.



        ANSWER OF HD AND ASSOCIATES, LLC TO THE FIRST AMENDING AND
                        SUPPLEMENTAL COMPLAINT


I.       This paragraph calls for a procedural conclusion and no answer is needed.

II.      The answer of HD and Associates, LLC ("HDA")
                                              (“HDA”) remains the same as no additional

allegations against HDA have been added by this paragraph.

III.     Denied as written to apply to all named Plaintiffs.

IV.
W.       Denied.

V.       HDA is unable to confirm the truth of this paragraph from the record.

VI.      HDA is unable to confirm the truth of this paragraph from the record.

VII.     HDA is unable to confirm the truth of this paragraph from the record.

VIII.    HDA is unable to confirm the truth of this paragraph from the record.

IX.      Admitted.

X.       Plaintiffs and putative class members were never employees engaged in the production of

goods for commerce according to the FLSA as they were independent contractors statutorily

excluded from the FLSA.

XI.      Plaintiffs were hired as independent contractors pursuant to contract terms HDA

proposed and Plaintiffs accepted. The terms of the contract between HDA and Plaintiffs control

                                                 -1-
        Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 2 of 8




Plaintiffs’ conditions of employment. The same is true for all independent contractors in every
Plaintiffs'

field of practice.

XII.    Pursuant to the terms of the contract for services between HDA and the Plaintiffs, the

Plaintiffs were paid $8 per hour of work up to 40 hours and then $12 per hour in excess of

40hours. However, in contrast to an hourly rate structure used for W-2 employees of HDA, the

Plaintiffs were also paid a discretionary bonus amount that exceeded the amount that would have

been due under the specific contract for hourly wages and overtime pay. Thus, HDA agreed to,

and did, pay the Plaintiffs more than it was contractually obligated to pay them, and more than

they would be entitled to as an FSLA designated employee.

XIII.   Denied. The Plaintiffs'
                    Plaintiffs’ primary duties are detailed in their contract for services which

does not correspond to the duties alleged in this paragraph.

XIV. Denied. The allegation as pled asserts that every plaintiff regularly worked more than

forty hours per workweek, which is untrue. HDA objects to the following legal arguments and

conclusions of paragraph XIV as inappropriate for fact pleading. Answering subject to this

objection: (1) each Plaintiff had the authority to manage its own enterprise and did, (2) each

Plaintiff had the authority to hire or fire employees for their enterprise, (3) each Plaintiff had the

authority to set pay rates for employees of their enterprise, (4) as independent contractors the

                                                                                       HDA’s W-2
Plaintiffs did not have the contractual authority to create policies or procedures for HDA's

employees, (5) each Plaintiff had the authority to handle the grievances of the employees of its

enterprise, if any, (6) each Plaintiff had the authority to use whatever equipment or material it

desired for its enterprise for work not allocated by Cox Communications, while work for Cox

Communications customers required compliance with the policies and procedures set by Cox

Communications, (7) the Plaintiffs could not set the budget of HDA, and (8) the Plaintiffs could



                                                 -2-
                                                 -2
      Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 3 of 8




not control HDA or bind it to contracts as neither power was granted by the contract for services

with HDA.

XV.    Denied.

XVI. Denied as written. The contract for services between HDA and each Plaintiff is a legal

document that speaks for itself.

XVII. Denied. Pursuant to the terms of the contract for services between HDA and the

Plaintiffs, the Plaintiffs were paid $8 per hour of work up to 40 hours and then $12 per hour in

excess of 40hours. However, in contrast to an hourly rate structure used for W-2 employees of

HDA, the Plaintiffs were also paid a discretionary bonus amount that exceeded the amount that

would have been due under the specific contract for hourly wages and overtime pay. Thus, HDA

agreed to, and did, pay the Plaintiffs more than it was contractually obligated to pay them, and

more than they would be entitled to as an FSLA designated employee.

XVIII. Denied as written to apply to all Plaintiffs.

XIX. Denied. Pursuant to the terms of the contract for services between HDA and the

Plaintiffs, the Plaintiffs were paid $8 per hour of work up to 40 hours and then $12 per hour in

excess of 40 hours for the services contracted for via the contract for services. The Plaintiffs

were also paid a discretionary bonus amount that exceeded the amount that would have been due

under the specific contract for hourly wages and overtime pay.

XX.    This paragraph calls for a legal conclusion and is denied.

XXI. Denied.

                        HDA’s contracted technicians can earn more or less income based on
XXII. Denied as each of RDA's

many factors, including their skill and proficiency without regard for their seniority.




                                                -3-
      Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 4 of 8




                      Plaintiffs’ counsel’s
XXIII. HDA objects to Plaintiffs' counsel's attempt to file frivolous claims by plaintiffs lacking

                                                HDA’s independent contractors to facilitate
standing or damages only to access the names of HDA's

solicitation of additional clients. None of the named Plaintiffs meets the criteria of their own

Complaint as will be shown via summary judgment in the coming months. Solicitation efforts on

behalf of counsel have been ongoing and will be a point of discovery moving forward. This

Court is vested with the power to carefully control class notice periods and procedures and that

power should not be handed off to counsel for the Plaintiffs.

XXIV. This paragraph does not require an answer.

XXV. Denied.

XXVI. Pursuant to the terms of the contract for services between HDA and the Plaintiffs, the

Plaintiffs were paid $8 per hour of work up to 40 hours and then $12 per hour in excess of

40hours. However, in contrast to an hourly rate structure used for W-2 employees of HDA, the

Plaintiffs were also paid a discretionary bonus amount that exceeded the amount that would have

been due under the specific contract for hourly wages and overtime pay. Thus, HDA agreed to,

and did, pay the Plaintiffs more than it was contractually obligated to pay them, and more than

they would be entitled to as an FSLA designated employee.

XXVII.         Denied. Further answering, HDA objects to the bald assertion of bad faith without

any factual support through two drafts of the instant complaint.

XXVIII.        Denied.

XXIX. 33. Denied.

       34. Denied.

XXX. The prayer for relief is denied.




                                                -4-
                                                -4
       Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 5 of 8




                                  HDA’S AFFIRMATIVE
                                  HDA'S AFFIRMATIVE DEFENSES
                                                    DEFENSES

1.
1.      Defendant HDA acted in good faith and had reasonable grounds for believing that they

acted properly in their pay practices and were in good faith compliance with the FLSA with

respect to Plaintiff and/or potential collective/class members.

2.      Plaintiffs’ claims and those of potential collective/class members are barred, in whole or
        Plaintiffs'

in part, by applicable statutes of limitations.

3.      Plaintiffs’ claims and those of potential collective/class members are barred by the
        Plaintiffs'

doctrine of equitable estoppel or otherwise to the extent that they claim hours worked that they

failed to report.

4.      Plaintiffs’ claims and those of potential collective/class members are barred, in whole or
        Plaintiffs'

in part, by statutory exclusions, exceptions, setoffs, or credits under the FLSA.

5.      Defendant HDA denies this action can be properly maintained as a FLSA collective

action or that Plaintiff can carry his burden of establishing the requirements to obtain collective

action certification, including conditional certification, under 29 U.S.C. §216(b). Defendant

HDA states that Plaintiffs, and the persons he alleges would comprise of the collective class,

have received full payment for all work performed for Defendant in full compliance with the

FLSA, and in an amount above that required by the FLSA.

6.      Defendant HDA further states that its actions with respect to Plaintiffs and any individual

Plaintiffs’ claims are similarly situated, were taken in good faith with reasonable grounds to
Plaintiffs'

believe such conduct comported with permissible interpretations of the FLSA.

7.      If Plaintiffs or any individuals whom they allege were similarly situated to them prevail,

Defendant HDA is entitled to a setoff with regard to any monies paid to them for hours when

they were not performing compensable work for Defendant HDA.



                                                  -5-
      Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 6 of 8




8.     Defendant HDA did not willfully, knowingly, or intentionally fail to comply with the

FLSA or any other applicable laws.

9.     Plaintiffs’ claims and/or those of some or all of the putative collective action members
       Plaintiffs'

are barred, in whole or in part, because even if Defendant HDA violated any provision of the

FLSA, which it specifically denies, such violation was not pursuant to a uniform policy or plan.

10.    Plaintiffs’ claims and/or those of some or all of the putative collective action members
       Plaintiffs'

are barred, in whole or in part, because Plaintiffs and/or putative collective action members were

not employees as defined by the FLSA.

11.    Defendant HDA is entitled to exclusion of all elements of Plaintiffs'
                                                                 Plaintiffs’ compensation and/or

that of some or all of the putative collective action members that are excludable from an

individual’s regular rate for purposes of calculating overtime liability (if any), including but not
individual's

limited to, those elements that fall within Section 7(e) of the FLSA, 29 U.S.C. §207(e), and for

all time spent on preliminary and postliminary activities excludable from hours worked under 20

U.S.C. §254.

12.    If Plaintiffs and/or some or all of the putative collective action members succeed in

establishing any violation under the FLSA, and to the extent any sums are found due and owing

to Plaintiffs, which is expressly denied, Defendant HDA is entitled to an offset against said sum

to the extent paid, tendered, waived, compromised, and/or released prior to the adjudication

herein, including but not limited to those amounts paid, tendered, waived, compromised, and/or

released through any other proceeding, either formal or informal, or to the extent any additional

compensation was paid to Plaintiffs over and above their established compensation.

13.    Plaintiffs are not entitled to certification pursuant to 29 U.S.C. §216(b) on their claims

under the FLSA because they are not similarly situated to the putative collective action members



                                                -6-
       Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 7 of 8




whom they purport and seek to represent, and cannot identify a group of similarly situated

employees or former employees of Defendant HDA.

14.    Collective relief is inappropriate because individual issues predominate over issues

generally applicable to the collective action.

15.    To the extent that discovery reveals that Plaintiffs and/or those of some or all of the

putative collective action members falsely reported their hours, Defendant HDA hereby invokes

the doctrine of estoppel to bar the claims asserted by Plaintiffs.

16.    Plaintiffs’ claims and/or those of some or all of the putative collective action members
       Plaintiffs'

are barred as to all hours worked of which Defendant HDA lacks constructive or actual

knowledge.

17.                                   Plaintiffs’ Complaint fails to properly state a claim that
       Defendant HDA alleges that the Plaintiffs'

may be maintained as a class action under Rule 23 of the Federal Rules of Civil Procedures or

any corresponding state law requirements regarding class actions, or as a collective action under

the FLSA.

18.    In addition to the foregoing defenses, Plaintiffs'
                                              Plaintiffs’ claims and/or those of some or all of the

putative collective action members may be barred by one or more affirmative defenses which

          determined
cannot be dete nined until Defendants have had the opportunity to conduct discovery. Therefore,

Defendant HDA reserves the right to amend its Answer to raise any and all other additional

affirmative and other defenses that may become evident during discovery and during any other

proceeding in this action or pursue any available counterclaims against Plaintiffs or any putative

class member who joins this action as those claims become known during this litigation.

       WHEREFORE, Defendant HDA respectfully requests that the Court deny the relief

          Plaintiff’s Petition, dismiss this action with prejudice and/or enter judgment on
sought by Plaintiff's



                                                 -7-
                                                 -7
      Case 2:19-cv-10635-ILRL-JVM Document 26 Filed 09/18/19 Page 8 of 8




Defendant’s behalf, and award Defendant HDA such other relief as the Court deems just and
Defendant's

proper.

          Respectfully submitted,



                                                       DAVILLIER LAW
                                                       DAVILLIER LAW G ROUP, LLC
                                                                     GROUP,

                                                       /s/ Charles F. Zimmer II
                                                       Charline K. Gipson. LSBA No. 32780
                                                       Charles F. Zimmer II, LSBA No. 26759
                                                       935 Gravier Street; Suite 1702
                                                       New Orleans, Louisiana 70112
                                                       (504) 582-6998        Office
                                                       (504) 582-6985        Facsimile
                                                       cgiposon@davillierlawgroup.com
                                                       czimmer@davillierlawgroup.com




                                        Certificate of Service

          I certify that I have served a copy of the above and foregoing pleading via Notice of

Electronic filing using this Court's
                             Court’s CM/ECF system to counsel of record participating in the

                      18th of September 2019.
CM/ECF system on this 18th

                                                       /s/ Charles F. Zimmer II
                                                       Charles F. Zimmer II




                                                 -8-
